United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-956
Issued: November 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 7, 2011 appellant filed a timely appeal from a January 20, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant filed a timely claim for occupational disease.
FACTUAL HISTORY
On August 24, 2010 appellant, then a 53-year-old retired mail handler, filed an
occupational disease claim alleging that he sustained carpal tunnel syndrome (CTS) of his right
hand as a result of his federal employment. He explained that he first became aware of the

1

5 U.S.C. § 8101 et seq.

condition on July 20, 2004, and that he first realized the condition was caused or aggravated by
his employment on August 2, 2010.
Along with his claim, appellant submitted an incomplete, unsigned medical report,
bearing a “print” date of July 19, 2006 from the Birmingham Veterans Administration (VA)
Medical Center. This report noted that his right hand locked when gripping and pulling during
employment and that he wore a right wrist brace during employment and at night.
Appellant also submitted a position description for the mail handler position, which
stated that duties required pushing, lifting, pulling and constant use of fingers.
An electromyography nerve conduction study performed on July 21, 2010 by
Dr. David B. O’Neal, a neurologist, diagnosed appellant with right ulnar neuropathy, with mild
compression of the elbow and right median and ulnar sensory neuropathy.
In a supplemental statement dated August 24, 2010, appellant explained that in July 2010
he visited his family doctor, Dr. Michael Vaughn, Board-certified in occupational medicine, for
his wrist pain. Dr. Vaughn then referred him to a specialist, Dr. Stephen R. Steinmetz, Boardcertified in plastic surgery.
In a medical note dated July 19, 2010, Dr. Steinmetz diagnosed appellant with CTS after
noting findings of positive Tinel’s and Phalen’s tests. The note went on to state that most likely
he would proceed with a carpal tunnel release and excision of ganglion cyst. On August 2, 2010
Dr. Steinmetz reported that nerve conduction studies revealed mild ulnar compression at the
elbow. He stated that he would proceed with carpal tunnel release and excision of ganglion cyst.
Appellant underwent surgery at the St. Vincent’s Hospital on August 9, 2010, for carpal
tunnel release, which was recorded in a medical memorandum from Dr. Steinmetz.
In an October 6, 2010 note, R.C. Johnson, appellant’s former supervisor, stated that he
had no knowledge of any complaints appellant had regarding carpal tunnel symptoms. OWCP
also received an e-mail exchange dated October 19, 2010, from the employing establishment
verifying that appellant retired on October 10, 2006.
On November 15, 2010 the employing establishment controverted appellant’s claim,
noting that it was untimely filed and that appellant never mentioned to his supervisor that he had
problems with his arms or hands while working at the employing establishment.
OWCP, by letter dated November 19, 2010, requested that appellant submit further
evidence regarding the timeliness of his claim letter. It advised him of the deficiencies in his
claim, specifically that he had not submitted evidence supporting that he provided timely
notification of his work injury.
In response to this letter, appellant submitted an August 12, 2004 medical report from the
Birmingham VA Medical Center. This report stated appellant’s diagnosis as CTS and noted that
he had been referred for a wrist splint. Appellant had advised when given the wrist splint for
CTS that he had never worn a splint before and was not “sure what CTS was.” He was then
given an explanation of CTS. This report also indicated that appellant’s CTS was rated as
2

between 50 percent to 100 percent service connected. Appellant’s goals were noted as
fulfillment of job physical demands until eligible for retirement in nine years.
In a statement dated December 9, 2010, appellant explained that he “began to notice
problems in July 2004,” and that “the condition began to worsen over the next couple years,” and
that he experienced “tingling, numbness, locking of fingers, swelling and severe pain.” Further,
he noted that “the pain was worsened by any gripping or grabbing with [his] right hand and
repetitive flexing of my right wrist.”
OWCP also received a note dated December 16, 2010 from Dr. Vaughn, who asserted
that appellant’s carpal tunnel syndrome “may have been caused by the work that he does with the
United States Postal Service.”
By a January 20, 2011 decision, OWCP denied appellant’s claim on the grounds that
appellant’s claim was not timely filed. It found that the August 12, 2004 medical report, which
included his statement that his “right hand ‘locks’ with repeated full intensity gripping/pulling
required in employment” established his awareness of his condition and that the condition was
causally related to his work activities. OWCP concluded that appellant’s awareness of the
condition was in fact on August 12, 2004, rather than August 2, 2010 as appellant asserted on his
occupational disease claim.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.2 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA3 provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death. Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
(2) written notice of injury or death as specified in section 8119 was given within
30 days.
Section 8119 of FECA4 provides that a notice of injury or death shall be given within 30
days after the injury or death, be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed, be in writing; state the
name and address of the employee, state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
2

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

3

5 U.S.C. § 8122(a).

4

Id. at § 8119.

3

of death, the employment factors believed to be the cause and be signed by and contain the
address of the individual giving the notice.5 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.6
For actual knowledge of a supervisor to be regarded as timely filing, an employee must show not
only that the immediate superior knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.7
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his condition and his employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of his federal employment, such awareness is competent to start the limitation period
even though the employee does not know the precise nature of the impairment or whether the
ultimate result of such affect would be temporary or permanent.8
Section 8122(b) provides that the time for filing in latent disability cases does not begin
to run until the claimant is aware, or by the exercise of reasonable diligence should have been
aware, of the causal relationship between the employment and the compensable disability, and
the Board has held that the applicable statute of limitations commences to run although the
employee does not know the precise nature of the impairment.9
Where the employee continues in the same employment after he or she reasonably should
have been aware that he or she has a condition which has been adversely affected by factors of
federal employment, the time limitation begins to run on the date of the last exposure to the
implicated factors.10 Section 8122(b) of FECA provides that the time for filing in latent
disability cases does not begin to run until the claimant is aware or by the exercise of reasonable
diligence should have been aware, of the causal relationship between the employment and the
compensable disability.11 The requirement to file a claim within three years is the claimant’s
burden and not that of the employing establishment.12
ANALYSIS
As noted above, an original claim for compensation for disability must be filed within
three years after the injury. The Board finds that appellant’s claim was untimely filed.
5

Larry E. Young, 52 ECAB 264 (2001).

6

Laura L. Harrison, 52 ECAB 515 (2001).

7

Delmont L. Thompson, 51 ECAB 155 (1999).

8

Larry E. Young, supra note 5.

9

5 U.S.C. § 8119(b); Delmont L. Thompson, supra note 7.

10

Id.

11

5 U.S.C. § 8122(b); see Luther Williams, Jr., 52 ECAB 360 (2001).

12

Debra Young Bruce, 52 ECAB 315 (2001).

4

Appellant was diagnosed with CTS on August 12, 2004, but did not file his claim until
August 24, 2010, and there is no evidence of record to suggest that his supervisor received any
notice with regard to his medical condition within 30 days of the injury. The supervisor asserted
that appellant never reported any physical problems. As such, appellant’s claim can only be
considered timely if appellant did not have actual or constructive knowledge that his carpal
tunnel condition was caused by his federal employment at any time before August 2007, three
years before he filed an occupational disease claim.
As appellant filed for an occupational disease claim, the time for filing his claim begins
to run when the he first becomes aware, or reasonably should have been aware, of a possible
relationship between his condition and his employment. The August 12, 2004 report from the
Birmingham VA Hospital establishes that appellant’s carpal tunnel syndrome was diagnosed at
that time. This report also noted that appellant indicated that he did not know what CTS was,
and that appellant was given an explanation of the condition. While this report noted that the
condition was 50 to 100 percent service connected, no history was provided linking the diagnosis
to appellant’s military service. Rather, appellant’s goal of continuing in his employment was
discussed and appellant was given a wrist splint to wear at work. The incomplete VA Hospital
record, bearing a print date of July 19, 2006, indicates that appellant had worn a wrist splint at
work and that appellant reported complaints of his right hand locking when gripping and pulling
at work. Furthermore, in his statement dated December 9, 2010, appellant noted that, after the
August 12, 2004 carpal tunnel diagnosis, “the condition began to worsen over the next couple
years ... [t]he pain was worsened by any gripping or grabbing with my right hand and repetitive
flexing of my right wrist.” Given that the condition was diagnosed in 2004 and appellant
admitted his awareness that his condition was exacerbated by his activities at work from 2004 to
2006,13 it therefore follows that appellant became aware, or should have been aware of the causal
connection sometime between 2004 and 2006.
As appellant knew or should have known of the connection between the work and his
occupational disease while he was still employed, the time limitation begins to run on the date of
the last exposure, or appellant’s retirement date, October 10, 2006. However, he did not file his
claim until August 24, 2010, more than three years after the date of the last exposure.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

CONCLUSION
The Board finds that appellant’s occupational disease claim was untimely filed.

13

The work description for the mail handler dictates that the employee needed to perform pushing, heavy lifting,
pulling and constant use of fingers.

5

ORDER
IT IS HEREBY ORDERED THAT the January 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

